From the record in this case it appears that the action was originally brought against the defendant by one Gavin, as assignee of the policy of insurance upon which the suit was brought. The policy was issued by the defendant to and upon the life of Michael O'Connell, and was by its terms made payable to Catherine O'Connell, the mother of the insured, or legal representatives, or to such other persons as the insured should thereafter appoint by writing on notice thereof being given to the secretary of the defendant. The complaint alleged that the insured and his mother, the beneficiary, for a valuable consideration assigned the policy, on the 20th day of October, 1890, to Luke Bowen, and that notice and a copy of the assignment had been given to the defendant on the same day. It further alleged that on the 19th day of February, 1891, Bowen, for value received, *Page 468 
assigned the policy to the plaintiff Gavin, his heirs and assigns, and that notice of the assignment was on the same day given to the defendant. On the trial before the Superior Court the original plaintiff, Gavin, offered evidence in support of the allegations of his complaint, and then rested his case.
The defendant thereupon proceeded to offer testimony in its behalf, and while so doing the trial was adjourned over Sunday to the following Tuesday. In the meanwhile Bow-en, the present plaintiff, took out letters of administration upon the estate of said Catherine O'Connell, the mother, who had died before the commencement of the suit, and on Tuesday morning, as soon as court opened, the plaintiff's counsel asked the court to allow Bowen, as the administrator of Catherine O'Connell, to be substituted as plaintiff in the place of Gavin, upon the ground that the action had been commenced by mistake in the name of the wrong person as plaintiff, and that it was necessary for the determination of the matter in dispute to make such substitution.
The defendant objected to such change of parties upon several grounds, one of which was in substance that Bowen, as administrator of Catherine O'Connell, had no interest in fact in the suit, or any rights under the policy as against the defendant.
The court overruled the objections of the defendant, allowed the complaint to be amended by striking out Gavin's name as plaintiff and substituting therefor "Luke Bowen, as administrator of Catherine O'Connell, late of New Britain in said county, deceased," and in certain other respects to correspond with change of plaintiffs, and the case was thereafter prosecuted by Bowen as such administrator to final judgment. In this way Gavin, the original plaintiff, went wholly out of the case, and the present plaintiff entered and prosecuted the suit as sole plaintiff.
The action of the court below in permitting this change of plaintiffs to be made under these circumstances is one of the errors assigned upon this appeal, and the one which will be, on account of its importance, first considered. *Page 469 
If it be true that Catherine O'Connell at her death had no right, title or interest in or to the policy sued upon, or to the money due thereon as against the company, it would seem to follow inevitably that her estate would have none, and consequently her administrator would have none. To determine whether she had any such right or interest at her death, it is necessary to look at the terms of the policy, and at the writings that passed between herself and her son and Bowen in 1890, as they appear of record. In discussing this question we assume, merely for the purpose of the argument, that the policy sued upon is in all respects a valid policy, regularly issued and binding upon the company, as upon its face it appears to be.
The policy itself states that it is issued to Michael O'Connell on his life, and in it the company agrees with him, among other things, that the money which should become due on it, should be due and payable "to Catherine O'Connell, mother, or legal representatives, or to such other persons as the insured may hereafter appoint by writing, on notice thereof being given to the association.' It further provides that the policy should not be assigned or transferred "unless notice and copy of the assignment be given to said association." It thus apparently gives the power to Michael O'Connell to appoint, by way of substitution for his mother, another beneficiary or beneficiaries, at any time, and without her consent or acquiescence, provided the appointment be made in writing and notice of it be given to the secretary of the association; and it recognizes the right to assign the policy if notice thereof and a copy of the assignment be given to the association. Whether Michael under this policy had in fact the power to appoint a new beneficiary in the place of his mother without her consent, or whether he could assign it so as to deprive her of all rights under it unless she joined in the assignment, need not now be determined; for, as the only parties in interest, they could together certainly appoint a new beneficiary, and could together make a valid assignment, if such appointment or assignment could be made at all. Under the terms of the policy we think it quite clear *Page 470 
that they together could make a valid appointment of a new beneficiary in place of the mother, and could together make any legal assignment of the policy. Under the law of this state they could assign the policy to Bowen.
"In some jurisdictions the law forbids the transfer of a policy except to a person who has such an interest in the life insured as would have authorized the procurement of the policy. But we think the weight of argument is in favor of permitting the owner of a contract of life insurance, which has the sanction of the law, to sell it upon the most advantageous terms, having the world for a market, provided it is an honest exchange of property, and not a mere cover for a wagering transaction."
"In countless instances and under many forms thelaw has sanctioned contracts which of necessity must have resulted in pecuniary profit to one person, if another had soon died. The danger to human life from this source has not yet become sufficiently appreciable to provoke condemnation of these. There is no good reason why the law should condemn an entire class of contracts, great in number, no more dangerous to life, and of equal capacity for good. The rule of law governing all other contracts would seem to be the proper one for these, to uphold those which are honest and beneficial and annul all which are proven to be covers for fraud." Fitzpatrick v.Hartford Life  Annuity Ins. Co.,56 Conn., 116.
Under these circumstances Michael and his mother, soon after the policy was delivered, gave to Luke Bowen a writing properly executed under their hands and seals, which recites that for a valuable consideration they sell, assign, transfer and set over to him and his assigns forever all their right, title and interest, present or future, in and to the policy in suit, and directs all moneys due and accruing from said policy in case of Michael's death to be paid to Bowen.
In the complaint it is alleged that notice and copy of this writing were given to the defendant as required by the policy on the day it was made. This allegation the defendant in *Page 471 
its answer does not deny, "but leaves the plaintiff to proof thereof."
The rule requires that every material allegation in any pleading which is not denied shall be deemed to be admitted unless he avers that he has not any knowledge or information thereof sufficient to form a belief. Practice Book, p. 16; § 4. The defendant does not comply with this rule in his answer to paragraphs 2 and 3 of the complaint, and the allegations thereof may well be taken to have been admitted. From the record in the case we think it sufficiently appears, in the absence therein of all statements to the contrary, that such notice and copy were given to the defendant as alleged, and that no objection to the transaction was made by the defendant prior to the commencement of this suit. As the consideration for the delivery of this writing to him, Bowen under his hand and seal, made and delivered to Michael a writing in which Bowen agreed with Michael in substance as follows: — If Michael should outlive his expectancy of life under the policy "there should be due and payable to said Michael J. O'Connell, three hundred dollars." But in case "of the previous death of the said Michael J. O'Connell, the sum of three hundred dollars shall be due and payable" to Catherine his mother. There is nothing upon the record to show that this transaction between these parties was not made in good faith. Upon this record, and for the purposes of the argument, we must assume that it was "an honest exchange of property and not a mere cover for a wagering transaction," and was therefore a valid, legal transaction.
This writing, thus delivered to Bowen and assented to by the defendant, was, under the circumstances, an appointment by writing of a new beneficiary within the meaning of the policy, as well as an assignment. When notice of it was given to the defendant as required by the terms of the policy, and the association did not object or dissent in any way, it operated we think to divest the mother of all her rights under the policy and to make Bowen the sole beneficiary thereunder. Catholic Knights of America
v. Morrison, 16 R. Isl., *Page 472 
468; American Legion of Honor v. Smith,
45 N. Jer. Eq., 466; Burroughs v. State Mut. LifeAssurance Co., 97 Mass., 359.
As a result of the transaction, therefore, Mrs. O'Connell bad no more rights in or under the policy as against the defendant than any other stranger to the policy. In lieu of her former rights against the defendant thereunder, she now had only whatever rights accrued to her against Bowen personally under the writing by him. Now as this condition of things, so far as the present case is concerned, continued down to the time of her death, and as her administrator can have no greater rights in this respect than she then had, it follows that the present plaintiff has no rights as against the defendant under the policy, and that for this reason alone, if for no other, he ought not to have been admitted as sole plaintiff. For this reason we think the court erred in admitting this administrator as plaintiff, and that this error entitles the defendant to a new trial. As this disposes of the case upon the present appeal it renders a consideration of the other questions involved unnecessary, unless they are of such a nature that they will necessarily arise again if a new trial is had. Two of them only appear to be of this nature and these will now be considered.
The first arises under the sixth assignment and relates to the sufficiency of the proofs of death. These proofs were made upon printed forms furnished by the defendant, and when made out as required they were sent to the defendant by Gavin, who then claimed to be entitled to the money due on the policy, and were the only proofs made. They consisted in substance of separate statements sworn to and subscribed by Gavin, the claimant, by the physician, by the undertaker, and by the clergyman who officiated at the funeral. They are all made out in due form as required by the company, they were duly filed with the association at the proper time, and no objection was made to them until it was made on the trial of the case. No objection is now made to any of the certificates thus filed except to Gavin's. That contained statements, amongst others, to the effect that he was the legal assignee of the policy and was legally entitled *Page 473 
to the entire amount payable thereon. On the trial, after Gavin had been dropped from the case, both he and Bowen testified, and there was no evidence to contradict it, that the assignment from Bowen to Gavin, who was Bowen's brother-in-law, was made without consideration, that Gavin had no interest in the policy, and that the assignment was made to shield Bowen's interest from attachment. The defendant claimed that if this were true and the proofs filed by Gavin were thus false and fraudulent in relation to his interest in the life of Michael O'Connell, then the proofs of the death filed by him were not sufficient but were void, and the claim had never become due; and asked the court to charge the jury to this effect. The court charged as matter of law that upon the admitted facts the proofs of death were sufficient.
What proofs of death could be required must be determined from the terms of the policy itself, for we have not been made aware of the existence of any law, by-law, rule, or charter provision, which modifies or affects the provisions of the policy in this respect. The only provision in the policy is this: — "that within ninety days after proof satisfactory to the association shall have been received at its office in Hartford of the death of the insured, while this policy is in force, etc., there shall be due and payable," etc.
The only requirement here is "proof of the death of the insured." There is no requirement of proof of anything else whatever. Such proof of death satisfactory to the association is a prerequisite to the bringing of the action, but a true statement of the claimant's interest and how he obtained it is not so made a prerequisite.
Under this provision the association could not perhaps arbitrarily object to the sufficiency of the proofs, but it had the right to insist upon such proofs of death as the law would adjudge to be reasonable and satisfactory. CharterOak Life Ins. Co. v. Model, 95 U. S., 237. It could not, however, require some further statement about some other matter which the only contract between the parties did not provide for. Taylor v. ÆtnaLife Ins. Co., 13 Gray, 434.
In the case last cited the company required the defendant *Page 474 
to furnish a physician's certificate of the death, but the court held that he was not obliged to do so. The court said: — "He is bound only by the policy itself; that is to furnish `due proof' of the death. If the defendant would have bound the plaintiff by their by-laws, etc., they should have made the policy in terms subject to those by-laws, etc., or in some way made them a part of the contract contained in the policy." The insurable interest of the claimant need not be shown in the preliminary proofs of death when not required by the policy. Miller v. Eagle Life Ins. Co.,
2 E. D. Smith, (N. Y.,) 268. In the case at bar there was ample proof of the death, and if we admit that there was an additional statement as to the claimant's interest which was untrue or false, as the defendant claims, and of which statement the defendant might avail itself by way of defense against Gavin's claim to the money, still this would not derogate from the sufficiency of the proofs of death.Charter Oak Life Ins. Co. v. Rodel,95 U. S., 232. We therefore think the proofs of death are sufficient.
The remaining matter to be considered relates to one of the other objections made to the admission of the present plaintiff. One of the provisions of the policy, which is made an express condition on which it issued, reads as follows: — "It is expressly understood and agreed that no action shall be maintained nor recovery had for any claim upon or by virtue of this policy after the lapse of one year from the death of said member." This provision is, as remarked by counsel, somewhat obscurely worded, but we think it means, what both parties have assumed it meant, namely, that no suit shall be brought after the lapse of one year from the death of the member. Under this clause the defendant claimed that inasmuch as the present plaintiff, at the time when he was admitted as plaintiff, could not have brought suit because the year had expired, the court ought not to permit him to enter to prosecute.
The statute under which the present plaintiff was admitted reads as follows: — "When any action has been commenced in the name of the wrong person as plaintiff, the *Page 475 
court may, if satisfied that it has been so commenced by mistake, and that it is necessary for the determination of the real matter in dispute so to do, allow any other person to be substituted or added as plaintiff." General Statutes, § 889. The defendant's claim in substance is that the substitution of the present plaintiff after the time for bringing a new suit had elapsed, was in effect the commencement of a new suit, and as such was prohibited by the terms of the policy. The provision in question is undoubtedly a bar to the bringing of a suit on the policy after the specified time has elapsed, and it is a valid provision.Chambers v. Atlas Ins. Co., 51 Conn., 17;Riddlesbarge v. Hartford Ins. Co., 7 Wall., 386. The important question is, whether the substitution of a new plaintiff in cases like the one at bar can be regarded as the commencement of a suit within the meaning of the policy. This is a question of considerable importance in this class of cases and we regret that it was not discussed at greater length in the argument of the case before this court. It is a question too, which, so far as we are aware, has not been directly decided by any court of last resort. Under the old procedure it could not well arise, and under the new it is not likely to be of frequent occurrence. Section 889 formed a part of the practice act as originally passed, and of course it must be construed in the light of its provisions and of the radical changes wrought by it with respect to the joinder, admission and dropping of parties to suits. That act provides in substance that all parties having an interest in the subject of the action and in obtaining the judgment demanded, may be joined as plaintiffs except as otherwise expressly provided; that where a complete determination of a controversy cannot be had without the presence of other parties than those of record, the court may direct them to be brought in; and when any person not a party has an interest or title which the judgment will affect, the court on his application shall direct him to be made a party; that no action shall be defeated by the nonjoinder or misjoinder of parties; that new parties may be added and summoned in, and parties misjoined may be *Page 476 
dropped by order of the court, at any stage of the cause, as it may deem the interests of justice to require; and lastly, under the section in question, the court may substitute any person as plaintiff under the circumstances therein specified. It further provides that none of these changes in parties made by order of court shall impair any previous attachment of the estate or body of any person remaining a defendant in the action, nor impair bonds or recognizances of any person remaining a party, either as against himself or his sureties, nor impair receipts to officers for property attached. General Statutes, §§ 883, 887, 888, 889 and 891.
The rules under the practice act provide as follows: — "If, pending the action, the plaintiff assigns the cause of action, the assignee on his written application may either be joined as co-plaintiff or substituted as sole plaintiff as the court may order; provided the same shall in no manner prejudice the defense to the action as it stood before such change of parties." Rule I, § 6.
These provisions have radically changed the old practice with reference to joinder, admission and dropping of the parties to a suit, and the changes were intentionally and deliberately made. The language of section 889 is quite broad; under it the court may, under the circumstances therein specified, substitute "any other person" as plaintiff who is the real party entitled to prosecute the suit; and no exception is made in cases where the time for bringing suit anew has elapsed. The party so substituted is let in to carry on a pending suit, and is not regarded as commencing a new one. After he is substituted he is by the practice act treated and regarded for most purposes just as if he had commenced the suit originally. The writ, the complaint, the service of process, attachments made, bonds given, the entry of the case in court, the pleadings if need be, in short all things done in the case by or in favor of the original plaintiff, except so far as they may be changed by order of court, remain for the benefit of the plaintiff who succeeds him, as if done by and for him originally and just as it no change of parties had been made. So far as the defendant is concerned, the same suit *Page 477 
upon the same cause of action, under the same complaint and pleadings substantially in most cases, goes forward to its final and legitimate conclusion as if no change had been made. This power of substitution is part of the law of procedure, and was the law of the state when this policy was issued. It was the right to prosecute a suit in the ordinary way. Under this law the defendant knew that substitution might be made at any proper time during the pendency of the suit. The policy forbids the institution of a suit thereon after the lapse of the specified time; but it does not and could not forbid a claimant under it to enter as plaintiff after the time had elapsed in a suit brought within the time and to prosecute it to final judgment. "It would be taking strong ground indeed to hold that the right of prosecuting a suit in the ordinary way, although the issuing of a new process might be necessary, has been relinquished by such a condition." Woodbury Sav. Bank v. Charter OakIns. Co., 31 Conn., 517.
The case of Burton v. Buckeye Ins. Co., 26 Ohio St., 467, is a case in some respects analogous to the present case. There the plaintiff within the time limited began suit against the insurance company, but by mistake the name of another company instead of the defendant was inserted in the body of the summons, although the petition contained the name of the defendant. The defendant, after the time for bringing another suit had expired, voluntarily appeared in court and moved to strike the plaintiff's petition from the files. The plaintiff was allowed to amend by inserting the defendant's name, and this when done was held to be a suit brought within the proper time.
We conclude therefore that when, in a proper case under section 889, one plaintiff is substituted in place of another in a pending suit, such substitution is not and cannot be regarded as the commencement or institution of another suit, but simply as the entry of a party to prosecute a pending suit.
  There is error in the judgment appealed from and a new trial is granted.